Title: To James Madison from Benjamin Harrison, 30 November 1782
From: Harrison, Benjamin
To: Madison, James


Richmond Novr. 30th. 1782.
many thanks to you my Dear Sir for the Books, they are extremely dear but as you justly observe the price should be no objection, when the want of them is considered. I fall miserably short in my remittance you must impute this to my real ignorance of the cost of such books. The balance shall be forwarded by the next opportunity
Colo Bassett has brot. me a Beau hat, to be quite in character I want a fine cockade, which strange to tell can not be got here will you procure me one from your favorite milliner and send it by post in your packet.

No news yet of the surrender or rather the evacuation of Chs Town, tho’ I shall look for it in about a week.
The inquirey gos on but slowly, the day fixt for tryal is next friday. Bland, Page and M. Smith are summond to attend as witnesses. No Bill yet brot in for raising Money, and I have some fears nothing will be done in that way, till the spring, as some of the leading members think the people can not pay more than the taxes already imposed, whether this is altogether true I will not undertake to say but you may depend on it we are in a wretched situation.
what little money we have is going out every day to Philadelphia, the single article of chariots, if the folly of sending for them continues, will entirely drain us in twelve months more, and to add to our misfortunes we have made the shortest crop of every thing that has been made since my remembrance—I am Dr Sir
Your most obedt Hble Servt
Benj Harrison
